Exhibit 10.2E

VARIETAL DISTRIBUTION HOLDINGS, LLC

2007 SECURITIES PURCHASE PLAN

1. Purpose of Plan. This 2007 Securities Purchase Plan (the “Plan”) of Varietal
Distribution Holdings, LLC, a Delaware limited liability company (the
“Company”), adopted by the Board of Managers of the Company on June 29, 2007,
for employees, managers, consultants and advisers of the Company and its
Subsidiaries, is intended to advance the best interests of the Company and its
Subsidiaries by providing those persons who have a substantial responsibility
for their management and growth with additional incentives by allowing such
persons to acquire an equity interest in the Company and thereby encouraging
them to contribute to the success of the Company and its Subsidiaries and, in
the case of employees, to remain in their employ. The availability and offering
of Common Units and Preferred Units under the Plan also is intended to increase
the Company’s and its Subsidiaries’ ability to attract and retain individuals of
exceptional managerial talent upon whom, in large measure, the sustained
progress, growth, and profitability of the Company and its Subsidiaries depends.
The Plan is intended to be a compensatory benefit plan within the meaning of
Rule 701 of the Securities Act and, unless and until the Common Units and
Preferred Units are publicly traded, the issuance of Common Units and Preferred
Units pursuant to the Plan is intended to qualify for the exemption from
registration under the Securities Act provided by Rule 701; provided that the
foregoing shall not require the Company to rely on Rule 701 for any issuance
pursuant to this Plan to the extent that another exemption from registration
under the Securities Act is available for such issuance.

2. Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth below:

“Affiliate” of any particular Person means any other Person controlling,
controlled by, or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, by contract, or otherwise.

“Board” means the Board of Managers of the Company or any successor governing
body thereto.

“Common Units” means “Class A Common Units”, as such term is defined in the
Limited Liability Company Agreement.

“Committee” means the committee of the Board which may be designated by the
Board to administer the Plan. The Committee shall be composed of two or more
managers as appointed from time to time to serve by the Board.

“Limited Liability Company Agreement” means “LLC Agreement” means the Limited
Liability Company Agreement of the Company, dated on or about the date hereof
among the parties from time to time party thereto, as amended from time to time
pursuant to its terms.

 

- 1 -



--------------------------------------------------------------------------------

“Participants” means present and future employees, managers, consultants or
advisers of the Company or its Subsidiaries, as such persons may be selected in
the sole discretion of the Committee.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, an investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Preferred Units” means the “Class A Preferred Units”, as such term is defined
in the Limited Liability Company Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

“Securityholders Agreement” means the Securityholders Agreement, dated on or
about the date of the adoption of this Plan, among the Company and holders of
the Units signatories thereto, as the same may be amended, supplemented or
otherwise modified from time to time.

“Units” has the meaning given to such term in the Limited Liability Company
Agreement.

3. Grant or Sale of Units. The Committee shall have the power and authority to
grant without consideration or to sell to any Participant any Units at any time
prior to the termination of this Plan in such quantity, at such price, on such
terms and subject to such conditions that are consistent with this Plan and
established by the Committee. Units granted or sold under this Plan shall be
subject to such terms and evidenced by agreements as shall be determined from
time to time by the Committee (each a “Management Unit Purchase Agreement”).
Participants receiving grants or purchasing Units pursuant to this Plan shall be
required, as a condition to such grant or purchase, to become a party to the
Limited Liability Company Agreement, the Securityholders Agreement and any other
agreement or arrangement determined by the Committee.

4. Administration of the Plan. The Plan shall be administered by the Committee;
provided that if for any reason the Committee shall not have been appointed by
the Board, all authority and duties of the Committee under the Plan shall be
vested in and exercised by the Board.

 

- 2 -



--------------------------------------------------------------------------------

Subject to the limitations of this Plan, the Committee shall have the sole and
complete authority to: (i) select Participants, (ii) grant or sell Units to
Participants on such terms and in such amounts as it shall determine,
(iii) impose such limitations, restrictions and conditions upon such Units as it
shall deem appropriate, (iv) interpret this Plan and, as applied to Participants
and their permitted transferees, the LLC Agreement, the Securityholders
Agreement and the Management Unit Purchase Agreement (collectively with the
Plan, the “Equity Agreements”) and adopt, amend and rescind administrative
guidelines and other rules and regulations relating to the Equity Agreements as
applied to Participants and their permitted transferees, (v) correct any defect
or omission or reconcile any inconsistency in the Equity Agreements as applied
to Participants and their permitted transferees and (vi) make all other
determinations and take all other actions necessary or advisable for the
implementation and administration of the Equity Agreements as applied to
Participants and their permitted transferees. Each action of the Committee or
the Board shall be binding on all Participants.

5. Taxes. The Company shall be entitled, if necessary or desirable, to withhold
(or secure payment from any Participant in lieu of withholding) the amount of
any withholding or other tax due from the Company with respect to any amount
payable and/or Units issuable under this Plan, and the Company may defer such
payment or issuance unless indemnified to its satisfaction.

6. Rights of Participants. Nothing in this Plan or in any Equity Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time (with or without cause), nor
confer upon any Participant any right to continue in the employ of the Company
or any Subsidiaries or Affiliates for any period of time or to continue his or
her present (or any other) rate of compensation. No person shall have a right to
be selected as a Participant or, having been so selected, to be selected again
as a Participant.

7. Certain Adjustments. The number of Units issued under the Plan to each
Participant shall be proportionately adjusted in the case of a Unit split,
reverse Unit split, Unit dividend, recapitalization, combination,
reclassification or other distribution in respect of the Units without the
receipt of consideration by the Company.

8. Amendment, Suspension, and Termination of Plan. The Board or the Committee
may suspend or terminate the Plan or any portion thereof at any time and may
amend it from time to time in such respects as the Board or the Committee may
deem advisable; provided that no such amendment shall be made without the
approval of the Board to the extent such approval is required by law, agreement
or the rules of any exchange upon which the Units are listed, and no such
amendment, suspension, or termination shall impair the rights of Participants
under outstanding Management Unit Purchase Agreements without the consent of the
Participants affected thereby, except to the extent provided for in any such
Management Unit Purchase Agreement. The Plan shall terminate on the tenth
anniversary of the date the Plan has been adopted by the Board and no Units
shall be issued hereunder after such date.

9. Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee, the members of the Board and
the Committee shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit, or proceeding
to which they or any of them may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Units issued

 

- 3 -



--------------------------------------------------------------------------------

hereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding; provided that any such Board or Committee member shall be
entitled to the indemnification rights set forth in this Section 9 only if such
Board or Committee member has acted in good faith and in a manner that such
Board or Committee member reasonably believed to be in, or not opposed to, the
best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful,
and further provided that upon the institution of any such action, suit, or
proceeding a Board or Committee member shall give the Company written notice
thereof and an opportunity, at the Company’s own expense, to handle and defend
the same before such Board or Committee member undertakes to handle and defend
such action, suit or proceeding on his own behalf.

10. Shareholder Approval. The Plan shall be duly approved by a majority of the
outstanding Class A Common Units of the Company entitled to vote within 12
months after the Plan has been adopted by the Board.

Adopted by the Board of Managers of the Company, on June 29, 2007.

*    *    *    *    *

 

- 4 -



--------------------------------------------------------------------------------

APPENDIX A

TO THE

VARIETAL DISTRIBUTION HOLDINGS, LLC

2007 SECURITIES PURCHASE PLAN

1. General

(a) Amendment of and Relation to the Plan. This Appendix A (this “Appendix”) is
an appendix to the Varietal Distribution Holdings, LLC 2007 Securities Purchase
Plan (as amended or modified from time to time in accordance with its terms, the
“Plan”). Any capitalized term not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan. The
provisions specified hereunder shall form an integral part of the Plan and is to
be read as part of and a continuation of the Plan. Upon adoption of this
Appendix by the Board, the Plan is hereby amended to add this Appendix to it and
to replace the definition of “Common Units” in Section 2 thereof with the
following definition: ““Common Units” means “Class A Common Units,” as such term
is defined in the Limited Liability Company Agreement and “Class B Common
Units,” as such term is defined in the Limited Liability Company Agreement.” For
purposes of the Plan, Incentive Unit Grant Agreements issued subject to the Plan
shall constitute Management Unit Purchase Agreements thereunder.

(b) Limited Application. The terms of this Appendix shall apply only to a
Management Unit Purchase Agreement that expressly contemplates that the Common
Units issued thereunder are subject to this Appendix.

(c) Maximum Units. Unless otherwise determined by the Board, the maximum number
of Common Units that may be issued pursuant to Management Unit Purchase
Agreements to which this Appendix applies is 206,000. Common Units issued
subject to this Appendix are referred to herein as “Incentive Units.”

2. Vesting

(a) Determination of EBITDA. Prior to or promptly following the filing with the
Securities and Exchange Commission of the annual audited financial statements of
VWR for a Measurement Period, the Board or Committee will determine the Adjusted
EBITDA Amount for such Measurement Period based on such audited financial
statements and the vesting, if any, of Incentive Units as of such date of
determination. The date that the Board or the Committee determines the Adjusted
EBITDA Amount for such Measurement Period and vesting for such Measurement
Period is referred to herein as the “Determination Date.”

(b) Incentive Units. For purposes of calculating the vesting of the Incentive
Units (as defined in the applicable Management Unit Purchase Agreement), 60% of
the Incentive Units shall be designated as “Group 1 Securities” and 40% of the
Incentive Units shall be designated as “Group 2 Securities.”

 

- 5 -



--------------------------------------------------------------------------------

(c) Performance Vesting. The Incentive Units shall become vested, but only as
long as a Participant remains employed by either the Company, VWR or any of
their respective Subsidiaries as of the date such vesting would otherwise occur,
as follows:

(i) Group 1 Securities. If upon a Determination Date the Adjusted EBITDA Amount
for the applicable Measurement Period equals or exceeds the Minimum EBITDA
Amount, all of the Group 1 Securities shall vest.

(ii) Group 2 Securities. If upon a Determination Date the Adjusted EBITDA Amount
for the applicable Measurement Period exceeds the Minimum EBITDA Amount, a
portion of the Group 2 Securities shall vest, on a straight line basis in an
amount calculated pursuant to the following formula:

The result of (A) the product of

 

  Number of Group 2 Securities    X   

Adjusted EBITDA Amount – Minimum EBITDA Amount

        Maximum EBITDA Amount – Minimum EBITDA Amount

minus (B) the number of Group 2 Securities that vested on a prior Determination
Date, if any.

(d) Automatic Vesting in Connection with a Sale of the Company. Notwithstanding
anything contained in Section 2(c) of this Appendix to the contrary, all of the
Group 1 Securities and the Group 2 Securities shall automatically vest upon a
Sale of the Company (as defined in the applicable Management Unit Purchase
Agreement).

(e) Vesting Limits. Notwithstanding anything contained in Section 2(c) or (d) of
this Appendix to the contrary, in the event that all or a portion of the
Incentive Units have not vested on or prior to the earlier of (i) the
Determination Date for the Measurement Period ending December 31, 2014 and
(ii) the date on which Executive is no longer employed by the Company, VWR or
any of their respective Subsidiaries, such unvested Incentive Units shall remain
unvested and no unvested Incentive Units shall vest thereafter. Further, in no
event shall any Common Unit vest more than once.

3. Definitions

(a) “Adjusted EBITDA Amount” means, with respect to a Measurement Period, VWR
and its Subsidiaries’ earnings before net interest expense, income taxes,
depreciation, amortization and fees pursuant to the Management Services
Agreement (as defined in the LLC Agreement), as it may be amended from time to
time, in each case, for such Measurement Period, determined on a consolidated
basis based upon the annual financial statements for VWR for the applicable
Measurement Period filed with the Securities and Exchange Commission, as
adjusted to reflect (w) the adjustments reflected in the description of
“Adjusted EBITDA” contained in VWR’s Current Report on Form 8-K filed in
connection with management’s teleconference to discuss the annual financial
results for such Measurement Period, (x) constant currency translation exchange
rates as reflected in VWR International, LLC’s 2011 Internal Operating Plan
(y) for any business acquired after January 1, 2012, a constant currency
translation exchange rate equal to the applicable Dollar to foreign currency
exchange rate in effect on the closing date of such acquisition, and (z) for the
Measurement

 

- 6 -



--------------------------------------------------------------------------------

Period ending December 31, 2014, a pro forma adjustment for any business
acquired in such Measurement Period to reflect the projected full year Adjusted
EBITDA Amount as if such acquisition had occurred on January 1, 2014. Adjusted
EBITDA Amount shall be determined by the Board.

(b) “Maximum EBITDA Amount” means $558 million.

(c) “Measurement Period” means each of the following three periods: (i) the
fiscal year ending December 31, 2012, (ii) the fiscal year ending December 31,
2013 and (iii) the fiscal year ending December 31, 2014.

(d) “Minimum EBITDA Amount” means $500 million.

(e) “Requisite Participants” means the Participants that hold a majority of the
outstanding Common Units that were initially subject to vesting under this
Appendix.

(f) “Trigger Date” a Trigger Date shall have occurred as of the Determination
Date for the Measurement Period ending December 31, 2014 if after giving effect
to any vesting that occurs on such date any of the Incentive Units remain
unvested.

(g) “VWR” means VWR Funding, Inc., a Delaware corporation.

4. Miscellaneous

(a) Conflicts. The Plan and this Appendix are complementary to each other and
shall be deemed as one. In the event of any conflict, whether explicit or
implied, between (a) the provisions of this Appendix and the Plan, (b) the
provisions of a Management Unit Purchase Agreement (that expressly refers to
this Appendix) and the Plan, or (c) provisions of a Management Unit Purchase
Agreement (that expressly refers to this Appendix) and this Appendix, in each
case, the Committee shall have the power to resolve such conflict and to
determine which provisions shall prevail.

(b) Amendments. Notwithstanding anything contained in the Plan or in any
Management Unit Purchase Agreement to the contrary, the Board or the Committee
may amend or modify this Appendix from time to time as the Board or the
Committee may deem advisable; provided that no such amendment or modification
shall be made without the approval of the Board to the extent such approval is
required by law, agreement or the rules of any exchange upon which the Units are
listed, and no such amendment or modification shall impair the rights of
Participants under outstanding Management Unit Purchase Agreements that
expressly refer to this Appendix without the consent or approval of the
Requisite Participants.

*    *    *    *    *

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX B

TO THE

VARIETAL DISTRIBUTION HOLDINGS, LLC

2007 SECURITIES PURCHASE PLAN

1. General

(a) Amendment of and Relation to the Plan. This Appendix B (this “Appendix”) is
an appendix to the Varietal Distribution Holdings, LLC 2007 Securities Purchase
Plan (as amended or modified from time to time in accordance with its terms, the
“Plan”). Any capitalized term not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan. The
provisions specified hereunder shall form an integral part of the Plan and is to
be read as part of and a continuation of the Plan. For purposes of the Plan,
Incentive Unit Grant Agreements issued subject to the Plan shall constitute
Management Unit Purchase Agreements thereunder.

(b) Limited Application. The terms of this Appendix shall apply only to a
Management Unit Purchase Agreement that expressly contemplates that the Common
Units issued thereunder are subject to this Appendix.

(c) Maximum Units. Unless otherwise determined by the Board, the maximum number
of Class B Common Units that may be issued pursuant to Management Unit Purchase
Agreements to which this Appendix applies is 125,000. Class B Common Units
issued subject to this Appendix are referred to herein as “Incentive Units.”

2. Vesting

(a) Time Vesting. Except as otherwise provided in this Section 2, the Incentive
Units granted to a Participant pursuant to an Incentive Unit Grant Agreement
shall become vested on a daily, straight-line basis from the Issuance Date
through the fourth anniversary of the Issuance Date such that 100% of the
Incentive Units for such Participant will have vested as of the fourth
anniversary of the Issuance Date, but only as long as such Participant remains
employed by the Company, VWR or any of their respective Subsidiaries.

(b) Automatic Vesting in Connection with a Sale of the Company. Notwithstanding
anything contained in Section 2(a) of this Appendix to the contrary, all of the
outstanding and not forfeited Incentive Units granted to a Participant pursuant
to an Incentive Unit Grant Agreement subject to this Appendix with respect to a
Participant shall automatically vest for such Participant upon a Sale of the
Company (as defined in the applicable Management Unit Purchase Agreement).

(c) Vesting upon an IPO. Upon the occurrence of a Public Offering or Subsidiary
Public Offering (the “IPO”), all Incentive Units granted to a Participant
pursuant to an Incentive Unit Grant Agreement which were scheduled to vest
pursuant to Section 2(a) above during the one-year period following the date of
the IPO will instead vest as of the

 

- 8 -



--------------------------------------------------------------------------------

consummation of the IPO, provided that the Participant is employed by the
Company, VWR or any of their respective Subsidiaries as of the occurrence of the
IPO. All remaining unvested Incentive Units granted to a Participant pursuant to
an Incentive Unit Grant Agreement will continue to vest on a daily,
straight-line basis from the Closing Date through the third anniversary of the
Closing Date such that 100% of the Incentive Units for such Participant will
have vested as of the third anniversary of the Closing Date, but only as long as
such Participant remains employed by the Company, VWR or any of their respective
Subsidiaries.

(d) Vesting Limits. Notwithstanding anything contained in Sections 2(a), (b) or
(c) of this Appendix to the contrary, in the event that all or a portion of the
Incentive Units granted to such Participant pursuant to an Incentive Unit Grant
Agreement have not vested on or prior to the date on which a Participant is no
longer employed by the Company, VWR or any of their respective Subsidiaries,
such unvested Incentive Units shall remain unvested and no unvested Incentive
Units for such Participant shall vest thereafter; provided, that,
notwithstanding the foregoing, upon the termination of a Participant’s
employment by the Company, VWR or their respective Subsidiaries by reason of
such Participant’s death or Disability, all Incentive Units granted to a
Participant pursuant to an Incentive Unit Grant Agreement which were scheduled
to vest pursuant to Section 2(a) above during the one-year period following the
date of such termination of employment will instead vest as of the date of such
termination of employment.

3. Definitions

(a) “Issuance Date” means, with respect to Incentive Units granted to a
Participant pursuant to an Incentive Unit Grant Agreement, the date on which
closing of any issuance of such Incentive Units subject to this Appendix takes
place.

(b) “Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of the equity securities of the Company (or
any successor thereto) approved by the Board.

(c) “Requisite Participants” means the Participants that hold a majority of the
outstanding Common Units that were initially subject to vesting under this
Appendix.

(d) “Subsidiary Public Offering” means the sale in an underwritten public
offering registered under the Securities Act of equity securities of a
Subsidiary of the Company.

(e) “VWR” means VWR Funding, Inc., a Delaware corporation.

4. Miscellaneous

(a) Conflicts. The Plan and this Appendix are complementary to each other and
shall be deemed as one. In the event of any conflict, whether explicit or
implied, between (a) the provisions of this Appendix and the Plan, (b) the
provisions of a Management Unit Purchase Agreement (that expressly refers to
this Appendix) and the Plan, or (c) provisions of a Management Unit Purchase
Agreement (that expressly refers to this Appendix) and this Appendix, in each
case, the Committee shall have the power to resolve such conflict and to
determine which provisions shall prevail.

 

- 9 -



--------------------------------------------------------------------------------

(b) Amendments. Notwithstanding anything contained in the Plan or in any
Management Unit Purchase Agreement to the contrary, the Board or the Committee
may amend or modify this Appendix from time to time as the Board or the
Committee may deem advisable; provided that no such amendment or modification
shall be made without the approval of the Board to the extent such approval is
required by law, agreement or the rules of any exchange upon which the Units are
listed, and no such amendment or modification shall impair the rights of
Participants under outstanding Management Unit Purchase Agreements that
expressly refer to this Appendix without the consent or approval of the
Requisite Participants.

*    *    *    *    *

 

- 10 -



--------------------------------------------------------------------------------

AMENDMENT TO THE

VARIETAL DISTRIBUTION HOLDINGS, LLC

2007 SECURITIES PURCHASE PLAN

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to them in the 2007 Varietal Distribution Holdings,
LLC 2007 Securities Purchase Plan, as amended (the “Plan”).

2. Amendment of the Plan. The Plan is hereby amended as follows: the definition
of “Maximum Units” set forth in Section 1(c) of Appendix B of the Plan is hereby
deleted in its entirety and replaced with the following:

“Maximum Units. Unless otherwise determined by the Board, the maximum number of
Class B Common Units that may be issued pursuant to Management Unit Purchase
Agreements to which this Appendix applies is 405,000. Class B Common Units
issued subject to this Appendix are referred to herein as “Incentive Units.””

*    *    *    *    *

 

- 11 -



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO THE

VARIETAL DISTRIBUTION HOLDINGS, LLC

2007 SECURITIES PURCHASE PLAN

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings assigned to them in the 2007 Varietal Distribution Holdings,
LLC 2007 Securities Purchase Plan, as amended (the “Plan”).

2. Amendment of the Plan. The Plan is hereby amended as follows:

 

  (a) Section 2(e) of Appendix A of the Plan is hereby deleted in its entirety
and replaced with the following:

“(e) Vesting Limits. Notwithstanding anything contained in Section 2(c) or
(d) of this Appendix to the contrary, in the event that all or a portion of the
Incentive Units have not vested on or prior to the earlier of (i) the
Determination Date for the Measurement Period ending December 31, 2015 and
(ii) the date on which Executive is no longer employed by the Company, VWR or
any of their respective Subsidiaries, such unvested Incentive Units shall remain
unvested and no unvested Incentive Units shall vest thereafter. Further, in no
event shall any Common Unit vest more than once.”

 

  (b) The definitions of “Adjusted EBITDA Amount” set forth in Section 3(a),
“Maximum EBITDA Amount” set forth in Section 3(b), the definition of
“Measurement Period” set forth in Section 3(c), the definition of “Minimum
EBITDA Amount” set forth in Section 3(d), and the definition of “Trigger Date”
set forth in Section 3(f) of Appendix A of the Plan are hereby deleted in their
entirety and replaced with the following:

“(a) “Adjusted EBITDA Amount” means, with respect to a Measurement Period, VWR
and its Subsidiaries’ earnings before net interest expense, income taxes,
depreciation, amortization and fees pursuant to the Management Services
Agreement (as defined in the LLC Agreement), as it may be amended from time to
time, in each case, for such Measurement Period, determined on a consolidated
basis based upon the annual financial statements for VWR for the applicable
Measurement Period filed with the Securities and Exchange Commission, as
adjusted to reflect (w) the adjustments reflected in the description of
“Adjusted EBITDA” contained in VWR’s Current Report on Form 8-K filed in
connection with management’s teleconference to discuss the annual financial
results for such Measurement Period, (x) constant currency translation exchange
rates as reflected in VWR International, LLC’s 2011 Internal Operating Plan
(y) for any business acquired after January 1, 2012, a constant currency
translation exchange rate equal to the applicable Dollar to foreign currency
exchange rate in effect on

 

- 12 -



--------------------------------------------------------------------------------

the closing date of such acquisition, and (z) for the Measurement Period ending
December 31, 2015, a pro forma adjustment for any business acquired in such
Measurement Period to reflect the projected full year Adjusted EBITDA Amount as
if such acquisition had occurred on January 1, 2015. Adjusted EBITDA Amount
shall be determined by the Board.

(b) “Maximum EBITDA Amount” means $500 million.

(c) “Measurement Period” means each of the following four periods: (i) the
fiscal year ending December 31, 2012, (ii) the fiscal year ending December 31,
2013, (iii) the fiscal year ending December 31, 2014, and (iv) the fiscal year
ending December 31, 2015.

(d) “Minimum EBITDA Amount” means $457.6 million.

(f) “Trigger Date” a Trigger Date shall have occurred as of the Determination
Date for the Measurement Period ending December 31, 2015 if after giving effect
to any vesting that occurs on such date any of the Incentive Units remain
unvested.”

*    *    *    *    *

 

- 13 -